Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  As argued by the Applicant in the remarks (supplemental amendment), dated 4/17/2022, the cited references have failed to teach  “A steering wheel comprising a series of optoelectronic components mounted in the steering wheel grip, each specific optoelectronic component comprising: … at least one first lens oriented relative to the at least one light pulse emitter in such a manner that the at least one light pulse emitter projects light through the at least one first lens out of the steering wheel grip at two different angles relative to the plane of the steering wheel grip, … at least one second lens oriented relative to the light sensor in such a manner that the light sensor receives maximum intensity when light enters the at least one second lens at either of two particular angles”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, and 
“A method for detecting driver input, comprising: providing a series of optoelectronic components in a steering wheel grip, … orienting a lens within each specific optoelectronic component such that the light emitter projects light beams through the lens in two emission directions out of the steering wheel grip, at angles a1 and a2 relative to the plane of the steering wheel grip” in combination with the other elements (or steps) of the brace and method recited in the claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628